Claudell Woods Cpt, JA, AR ARNG Military Department of Arkansas Office of the Adjutant General North Little Rock, AR 72118
Cpt. Woods:
The Attorney General has received your request for an Attorney General's opinion asking, in effect:  May a bus which will be used to transport prisoners to and from Camp Robinson be purchased from non-appropriated funds derived from the operation of the canteen?
The answer is yes for the following reasons: As stated in your request, the bus will be used exclusively for the safe transport or prisoners.  You also state that the work performed by these prisoners is directly related to making improvement to Camp Robinson.  It appears, therefore, that this use of non-appropriated funds is consistent with the "General Welfare of the units and members of the Arkansas National Guard" as set out in Ark. Stat. Ann. 11-1810.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Charles R. Lucas.